Citation Nr: 0425439	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  00-22 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from March 1997 to January 
2000, and had three months and 23 days of prior active 
service, including from May 30, 1995 to July 28, 1995.  This 
appeal initially arose from a July 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which, in pertinent part, denied 
entitlement to service connection for left ear hearing loss.  
That claim was REMANDED by the Board of Veterans' Appeals 
(Board) in January 2002 and in July 2003.  The claim returns 
to the Board following additional development and 
notification.

The claim of entitlement to service connection for left ear 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

As the Board noted in its January 2002 Remand, the veteran's 
claim for service connection for left ear hearing loss has 
been denied by the RO on the basis that this hearing loss 
pre-existed the veteran's military service and was not 
aggravated therein.  As noted in the January 2002 Remand, the 
veteran had a period of active duty in excess of three months 
prior to his period of active duty from March 1997 to January 
2000.  Service medical records for the period of active duty 
from March 1997 to January 2000 are of record, but no service 
medical records dated prior to March 1997 are associated with 
the claims file.  In its January 2002 Remand, the Board 
directed that the RO verify the dates of the veteran's active 
service prior to March 1997 and attempt to obtain service 
medical records from the prior period of active service.  

The National Personnel Records Center (NPRC) has verified 
that the veteran served from May 30, 1995 to July 28, 1995.  
However, the NPRC indicated that there were no service 
medical records for the veteran on file.  The RO did not 
obtain any service medical records for that period of the 
veteran's active service, and it does not appear that the RO 
sought service medical records from any source other than 
NPRC.  

The Board is unable to find any document of record which 
reflects that the veteran was asked to provide specific 
information identifying the military component with which he 
served or the location at which he served in 1995 or at time 
prior to March 1997.  Further attempts to locate service 
medical records are required.  

If the veteran's service medical records are not located, 
then the veteran should be offered the opportunity to 
establish his claim through alternative types of documents, 
and the veteran should be afforded specific opportunity to 
establish what his hearing acuity was at the time of service 
entry in May 1995 through alternate sources.  The mandates of 
the Board's remands should be fulfilled to the extent 
possible.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes in particular that the veteran's claims file 
reflects that it is a rebuilt folder dating from February 
2000.  Therefore, it is necessary to make every effort to 
assist the veteran to develop the facts of the claim, and 
then provide audiologic examination which addresses all known 
facts and the absence of any records which cannot be located, 
in order to obtain a fully informed medical opinion regarding 
the onset of hearing loss or aggravation of hearing loss, if 
pre-existing the veteran's service.  

While this case is in remand status, updated VA and/or 
private clinical records should be obtained, and the actions 
required under the VCAA and current case law interpreting the 
VCAA should be complied with.  See Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, this claim is REMANDED to the VBA AMC for the 
following action:

1.  Notify the veteran again of the laws 
and regulations governing his claims, 
including regulations governing 
determinations as to aggravation, what 
information and evidence is required to 
substantiate his claim, including an 
explanation of the requirements of 
medical opinion as to etiology and 
aggravation, and which portion of the 
information and evidence he is 
responsible for and what information and 
evidence VA will assist him to obtain or 
develop.  Advise the veteran again that 
it is his responsibility to identify any 
evidence he wants VA to attempt to 
obtain.  38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002).  In particular, the 
veteran should be advised to identify any 
records of any sort that might 
substantiate his claim that his hearing 
was normal prior to his initial period of 
active service or his period of service 
which began in March 1997.   

The veteran should be clearly advised of 
the time frame within which he may submit 
evidence to substantiate his claims, and 
of the provisions of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, § 701(b), 117 Stat. 2651, 2670 (Dec. 
16, 2003) (codified at 38 U.S.C.A. 
§ 5103(b)).

In any event, the veteran should be 
specifically asked to provide any 
evidence in his possession or to identify 
any evidence that might be obtained that 
might substantiate his claim.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The VBA AMC should ask the veteran to 
identify the branch of military service 
with which he served from May 1995 to 
July 1995, or at any time prior to March 
1997, and he should identify each 
location in which he performed service 
prior to March 1997.  

He should also identify each and all 
facilities at which he received any 
clinical examination of any type, 
including medical, dental, auditory, or 
vision, in connection with any service, 
active or inactive, in 1995, or at any 
time prior to March 1997.  He should 
identify any provider or facility from 
whom or at which auditory examination of 
any type may have been obtained preceding 
his military service.  

3.  The VBA AMC should request that the 
NPRC provide the veteran's service 
personnel file, or any other available 
records reflecting types or dates of 
service, evaluations of performance in a 
military occupational specialty, 
enlistment records, and the like.  If the 
NPRC is unable to locate any records, it 
should state what types of records it 
attempted to locate. 

4.  The VBA AMC should, after reviewing 
the information provided by the veteran 
as to his service in 1995 and after 
reviewing the additional records provided 
by the NPRC, request a search for records 
for the veteran from any other 
appropriate official source.  

5.  The veteran should be afforded the 
opportunity to identify any VA or non-VA 
facility or provider at which he has 
received audiologic treatment.  

Clinical records from each treating 
facility or provider identified, and 
current clinical records since April 2004 
from the VA Medical Center at which he is 
being treated currently should be 
obtained.

6.  The veteran should be advised to 
submit alternative evidence regarding the 
onset of left ear hearing loss, 
including, but not limited to, such 
records as examinations for employment or 
education purposes, employment medical 
records, reports of insurance 
examinations, statements from co-workers, 
friends, or others, and the like, or any 
other evidence which might substantiate 
the veteran's contentions.

7.  The veteran should be scheduled for 
VA audiometric and ear examinations in 
order to determine the nature, severity 
and etiology of any left ear hearing 
loss.  All indicated studies should be 
completed.  The claims folder, including 
any additional evidence or information 
obtained during the course of this 
Remand, should be made available for use 
in the study of the veteran's claim.  
Following review of the record and 
examination of the veteran, the physician 
examining the veteran's ears should offer 
an opinion as to the medical probability 
that the veteran's left ear hearing loss, 
if currently found, had its onset in 
service or pre-existed service, and, if 
the hearing loss pre-existed service, the 
examiner should provide an opinion as to 
the likelihood that the hearing loss 
increased in severity therein.  A basis 
should be stated for all opinions 
expressed.

8.  The claims file should then be 
reviewed to ensure that all notification 
and development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 are 
satisfied.  

9.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



